Citation Nr: 1531885	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  07-00 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hyperintense brain lesions.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran had active naval service from March 1982 to September 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Board previously remanded this case for development in November 2009, March 2012, October 2012, November 2013, and May 2014.

The issue of entitlement to a disability rating in excess of 30 percent for common migraines has been raised by the record and was referred to the Agency of Original Jurisdiction (AOJ) by the Board in November 2013 and May 2014 Remands.  The issue has not yet been adjudicated by the AOJ; therefore, the Board still lacks jurisdiction over it and again refers it to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The Veteran's hyperintense brain lesions constitute magnetic resonance imaging (MRI) findings and not a disease entity.


CONCLUSION OF LAW

Service connection f or hyperintense brain lesions is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify & Assist

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  Here, the Veteran was provided with the relevant notice and information in a January 2005 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs), VA records, and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which contain a description of the pertinent history; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology.  VA's duty to assist with respect to obtaining relevant records and examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

II. Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

In June 2004, the Veteran underwent an MRI of his brain to evaluate his complaints of tinnitus and asymmetric hearing loss.  The MRI revealed the presence of deep white matter and periventricular regions.  The impression was bilateral T2/FLAIR hyperintense lesions which are nonaggressive in appearance.  The examiner noted that differential diagnosis included, but was not limited to, neurosarcoid, vasculitis, Lyme disease, pallorous ischemia of migraines and atypical multiple sclerosis.  

In February 2005, the Veteran underwent another MRI which revealed some faint patchy areas of increased signal in the periventricular white matter on the right and a brighter area of about 5 millimeters seen in the periventricular white matter on the left.  The findings were noted to have been seen previously and were unchanged.  The examiner found that the ventricles were of normal caliber; there was no cerebral edema or midline shift; and good gray-white matter differentiation was appreciated.  On the diffusion images, there was no clear evidence of an acute ischemic process.  The impression was some scattered bright foci seen in the periventricular white matter, best on the T2 and FLAIR images.  The findings were stable compared with the previous study.  The examiner noted that the differential diagnosis should include multiple sclerosis and vasculitis and possibly Lyme disease.  

On a subsequent May 2005 VA neurology examination, the examiner indicated that the Veteran had a diagnosis of intractable common migraines (a service-connected condition).  It was noted the Veteran had white matter lesions in the brain which needed further assessment in the Neurology clinic.  The examiner stated that these lesions were sometimes seen in persons with migraines, but white matter disorders like multiple sclerosis needed to be ruled out although patient had no clinical episodes.
In November 2009, the Board remanded this case for a definitive diagnosis and assessment of the hyperintense brain lesions, then inaccurately characterized as "hypertensive brain lesions."  However, the Veteran was not provided a VA examination for his hyperintense brain lesions, but was rather erroneously provided VA dermatology examinations in December 2009 and May 2011.  Thus, the Board again remanded the case in March 2012 for the RO to again provide a VA examination and etiology opinion with respect to the claimed hyperintense brain lesions.  The Veteran was again not provided a VA examination for his claimed hyperintense brain lesions, but was provided a VA hypertension examination in April 2012 as he is service-connected for hypertension.  The April 2012 VA examiner who performed the hypertension examination opined that, as noted by the radiologist who read the Veteran's inservice brain MRI, there were multiple explanations for the observed lesions and that, in his opinion, the most likely cause was the Veteran's migraines.  He further explained that migraine patients very commonly had white lesions noted on brain MRI.   

In July 2012, the Veteran's representative agreed that the hyperintense brain lesions were not a "disability," but showed an increase in severity in the Veteran's service-connected migraines, a matter which has been referred back to the RO for adjudicative action.  The Board then remanded the case again to ascertain if the brain lesions were a manifestation of the Veteran's migraines or a separate and distinct disability.

Thereafter, in an October 2012 VA medical opinion, an examiner opined that the Veteran did not have any lesions attributable to his hypertension and that the lesions were related to his migraines.  A December 2013 medical addendum again stated that the hyperintense brain lesions were related to the Veteran's migraines, not his hypertension.  

A subsequent November 2013 remand by the Board noted that the most recent examination report reflected that the Veteran was provided a hypertension examination and the examiner made reference to some inaccurate findings.  Thus, the case was remanded again.  In a December 2013 medical addendum, a VA examiner indicated that the white plague lesions were solely attributable to the Veteran's migraine headache and that the lesions noted on the June 2004 and February 2005 MRI reported were characteristic for migraines.  The examiner indicated that the Veteran did not have brain lesions attributable to his hypertension.  However, since a neurological evaluation was not afforded to the Veteran, the claim was again remanded by the Board in May 2014.  

In July 2014, a VA examiner provided a thorough review of the record.  She stated that to summarize, the Veteran had an MRI in 2004 to evaluate for possible structural causes of his asymmetric hearing loss.  An incidental finding of scattered hyperintense lesions was noted.  She clarified that hyperintense lesions were not 'hypertension lesions' and there seemed to have been a great deal of confusion about the two terms throughout the records.  She indicated that hyperintense brain lesions were sometimes referred to as "bright signals" because they show up as bright areas in various parts of the brain.  She stated that hyperintense lesions were not a diagnosis, but were a radiologic finding and not a disability; rather they are something seen on an MRI.  

The VA examiner considered what it meant to find hyperintense brain lesions on an MRI.  She noted that a study reported in 2009 included the following with regard to the frequency with which people in their 40s were found to have white matter hyperintensities when routine MRIs were done.  Fifty-one percent had white matter hyperintense lesions.  The examiner reported that this study suggested that small white matter hyperintense lesions were common in the brains of asymptomatic individuals in their 40's and could represent an early stage in the development of these lesions.  She stated that a few lesions in a man in his 40's could suggest a relationship with hypertension or migraine, less commonly a more serious condition (but not typically in a person who has no related symptoms) or could be of undetermined cause.  She said that there may or may not be brain symptoms associated with the lesions-less likely when there are few affected areas or small areas, more likely with large or numerous areas.  

In this case, the VA examiner indicated that the Veteran was 42 years old when it was incidentally noted that there were hyperintense lesions seen on MRI.  The 2004 MRI showed bilateral non-aggressive appearing lesions without any information on number or size, but the description as 'nonaggressive' suggested that the areas were not numerous or large.  The 2005 MRI was compared to the early MRI and reported faint patchy areas on the right and one 5 mm lesion on the left.  This more detailed description indicated that the lesions are few and small and that only the lesion of the left is clearly seen.  Given that the Veteran had no symptoms, the examiner opined that it was very unlikely that the Veteran had any of the serious medical conditions that could be associated with hyperintense lesions.  It did not appear that in this case there was any clinical significance.  The examiner concluded that the lesions were essentially incidental findings.  She further concluded that hyperintense lesions were not disabilities, symptoms or diagnoses.  Rather, they were findings on MRI.  She emphasized that hyperintense brain lesions were not disabilities, symptoms or diagnoses, but were radiologic findings.  She also felt that these findings had no clinical significance in this case.

Another medical examination and opinion was obtained in November 2014 to ensure that a neurologist provided an opinion.  He agreed that hyperintensities are not a disability.  He noted that the Veteran had no evidence of neurologic disability on his examination and observed that the presence of such imaging findings is common in patients who have migraines and are neurologically otherwise asymptomatic.  He also noted that these findings may also be seen in patients with hypertension and in patients with normal aging.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the October 2012 medical opinion cited some inaccurate findings, rendering the probative value diminished; however the other examiners were aware of the Veteran's medical history, provided fully articulated opinions and also furnished reasoned analyses.  The Board therefore attaches significant probative value to these opinions, particularly those dated in July 2014 which was particularly thorough, and the opinion of the neurologist most recently due to the high level of expertise.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

In sum, the VA examiners concluded that the hyperintense lesions are not disabilities, but rather MRI or radiographic findings.  They do not represent separate disease entities and appear possibly manifestations of service-connected disability (in which case they are part and parcel of that disability) or are simply not clinically significant.  To the extent that the Veteran and his representative currently assert that the hyperintense brain lesions are disabilities, as lay persons, they do not have the training of the examiners on this issue, and this is a medical determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  In fact, the Board remanded this case many times to ensure that the complicated medical matter was addressed by appropriate VA physicians.  Thus, the Veteran's opinion by itself, and that of his representative, cannot support his claim, and are outweighed by the findings to the contrary by the VA examiners, medical professionals, who considered the pertinent evidence of record and found against such a relationship.  See id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

Thus, the most probative evidence establishes that the hyperintense brain lesions are not disabilities.  The Court consistently has held that, under the law, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the Federal Circuit Court, which has stated, "a Veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the Veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed).  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  

Thus, in light of the foregoing and because the Veteran's hyperintense brain lesions are not disease entities or disabilities based on the conclusions of the most probative evidence, service connection is not warranted.

Finally, to the extent that the hyperintense brain lesions are related to migraine headaches, it is noted that service connection for migraine headaches has been established, and compensably rated since October 2004.




ORDER

Service connection for hyperintense brain lesions is denied.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


